                         Case 2:20-cv-01343-JCM-EJY Document 20 Filed 09/02/20 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 03062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant
                      GEICO Advantage Insurance Company
                    9
                                                UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                 ***
                   12
                      JIMMY JIHO PARK, an individual;              CASE NO.: 2:20-cv-1343-JCM-EJY
                   13
                                     Plaintiff,                    STIPULATION AND (PROPOSED)
                   14                                              ORDER REGARDING DEADLINE TO
                              vs.                                  FILE ANSWER TO PLAINTIFF’S
                   15                                              COMPLAINT (ECF No. 1-1)
                      GEICO ADVANTAGE INSURANCE
                   16 COMPANY, a Maryland Corporation; DOES I
                      through XV, and ROE Corporations I through
                   17 X, inclusive,

                   18                      Defendants.

                   19

                   20            Plaintiff JIMMY JIHO PARK (“Plaintiff”), by and through his counsel of record, along
                   21 with Defendant GEICO ADVANTAGE INSURANCE COMPANY (“Defendant”), by and

                   22 through its counsel of record (collectively, the “Parties”), hereby stipulate and agree that

                   23 Defendant’s Answer to Plaintiff’s Complaint (ECF No. 1-1) must be filed no later than September

                   24 8, 2020. This stipulation arises out of the Parties’ agreement to stay discovery as to Plaintiff’s

                   25 Second, Third, and Fourth Causes of Action until resolution of Plaintiff’s breach of contract claim

                   26 and upon Defendant’s withdrawal of its pending motions to dismiss and alternatively to bifurcate

                   27 and stay discovery (ECF Nos. 5 and 6). See ECF Nos. 15 and 16.

                   28            This is the first request to extend the deadline for Defendant’s Answer, and the Parties do
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4845-2225-4537.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01343-JCM-EJY Document 20 Filed 09/02/20 Page 2 of 2



                    1 not intend by it to unduly delay these proceedings. This request reflects the Parties’ intention to

                    2 seek an efficient means to conduct discovery and reach a resolution of Plaintiff’s contract claim.

                    3

                    4 DATED this 2nd day of September 2020.                 DATED this 2nd day of September 2020.
                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP                   V3 LAW, LLC
                    6
                       /s/ CHERYL A. GRAMES                                  /s/ JOSE E. VALENZUELA III
                    7 ROBERT W. FREEMAN                                     JOSE E. VALENZUELA III
                      Nevada Bar No. 3062                                   Nevada Bar No. 12510
                    8 CHERYL A. GRAMES                                      4484 S. Pecos Road, Suite 140
                      Nevada Bar No. 12752                                  Las Vegas, Nevada 89121
                    9 TARA U. TEEGARDEN                                     Attorneys for Plaintiff
                      Nevada Bar No. 15344
                   10 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                   11 Attorneys for Defendant

                   12
                                                                    ORDER
                   13
                                 IT IS SO ORDERED.
                   14
                                        September 2, 2020
                                 Dated: ___________________
                   15
                                                                                   _______________________________
                   16                                                              U.S. MAGISTRATE JUDGE
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4845-2225-4537.1                                2
